Citation Nr: 9901317	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1985 and from November 1991 to May 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
pulmonary tuberculosis, Rocky Mountain Spotted Fever and a 
low back disability.  In August 1992, the veteran filed a 
timely Notice of Disagreement with respect to his claims for 
entitlement to service connection for pulmonary tuberculosis, 
low back disability and Rocky Mountain Spotted Fever.  A 
Statement of the Case addressing the service connection 
issues was issued in December 1992.  In January 1993, the 
veteran filed his Substantive Appeal with respect to these 
same issues. 

In a rating decision dated in February 1993, the RO granted 
service connection for the veterans low back disability and 
assigned a 20 percent evaluation.  As the 20 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veterans claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The RO also granted service connection for the 
veterans Rocky Mountain Spotted Fever and assigned a 
noncompensable evaluation.  The veteran filed a Notice of 
Disagreement in March 1993 with respect to the ratings 
assigned for his Rocky Mountain Spotted Fever.  A 
Supplemental Statement of the Case issued in April 1993, 
addressed the issues of entitlement to an increased 
evaluation for Rocky Mountain Spotted Fever.  In July 1993, 
the veteran filed a Notice of Disagreement for his low back 
disability.  The veteran, however, has yet to file a 
Substantive Appeal for his claim for an increased 
(compensable) evaluation for Rocky Mountain Spotted Fever.  
As it seems that the veteran wishes to pursue his claim for 
an increased (compensable) evaluation for Rocky Mountain 
Spotted Fever this issue is referred back to the RO for 
appropriate action.  

This case was remanded by the Board in August 1996 for 
further development and has since been returned for final 
appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

Concerning his claim for service connection for pulmonary 
tuberculosis, the veteran contends, in essence, that he 
currently has such disability as a result of a purified 
positive derivative (PPD) test for tuberculin during service 
in either 1987 or 1988.  He maintains that he was placed on 
isoniazid treatment (INH) for one year.

With regards to his claim for increased evaluation for his 
low back disorder, the veteran contends that he has severe 
back pain which is aggravated by rigorous activity.  He also 
maintains that he has muscle spasms and that his activity is 
limited as a result of back pain, and as a result of such 
symptoms, a favorable determination is requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for pulmonary tuberculosis is not well grounded 
and the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the service-connected 
low back disorder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The claim for service connection for pulmonary 
tuberculosis is not plausible.

3.  Current manifestations of the veterans service-connected 
low back disability include an ability to flex and rotate to 
95 and 35 degrees, respectively; severe overall restriction 
in lumbar motion is not demonstrated.


CONCLUSIONS OF LAW

1.  The claim for service connection for pulmonary 
tuberculosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Code 5292 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pulmonary Tuberculosis

A.  Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
The term active military, naval, or air service includes 
active duty, any period of active duty for training resulting 
in disease or injury and any period of inactive duty for 
training resulting in injury.  When active tuberculosis 
becomes manifest to a degree of 10 percent or more within 
three years of the appellant's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
appellant's period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153(1998); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (1998).

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992). Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period.  38 C.F.R. § 3.371. 
A veteran shown to have had pulmonary tuberculosis will be 
held to have reached a condition of "complete arrest" when a 
diagnosis of inactive is made.  38 C.F.R. § 3.375 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim of entitlement to service connection for 
pulmonary tuberculosis.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

B.  Factual Background

Service medical records show that during service in October 
1987, the veteran tested positive for a purified positive 
derivative (PPD) and received (INH) treatment.  

At a January 1993 VA General Medical examination, the veteran 
related that during service in 1988, he tested positive for a 
PPD test (of tuberculin) for which he received INH treatment 
for one year.  During the examination in 1993, a chest X-ray 
revealed some old healed fractured ribs along the right chest 
wall with no complications.  The veterans heart and lungs 
were entirely within normal limits.  The veteran was 
diagnosed as having a history of positive PPD for which he 
completed one year of INH therapy.

A February 1994 VA pulmonary function report noted that the 
FEV1 and vital capacity and FEV1/FVC ratios were both found 
to have been normal.  The peak flow was reduced out of 
proportion to other flows, which was noted to have been 
caused by either an upper airway obstruction or as a result 
of poor patient effort.  Total lung capacity by helium 
dilution was normal, as was the residual volume.   The 
diagnostic conclusion was, essentially normal study.  

A VA hospitalization report, dating from July to August 1995, 
reflects that the veteran indicated having a positive PPD 
test (of tuberculin) with INH treatment for one year about 
six years previously.  The veteran reported having a smokers 
cough, but there was no evidence of any sputum production.  
On examination, the veterans chest was clear to 
auscultation.  There were no other findings relating to the 
veterans chest or residuals of tuberculosis. 

During a May 1997 VA Pulmonary Tuberculosis and 
Mycobatcterial Diseases examination, the veteran reported 
that during service in 1986 or 1987, he tested positive for a 
PPD test (of tuberculin) and was placed on INH therapy and a 
vitamin pill for approximately one year.  The veteran 
indicated that he had follow-up chest X-rays for tuberculosis 
on a yearly basis.  It was noted that the veteran was seen 
for a cough at the Marion VA Medical Center and at that time, 
he underwent a chest X-ray which revealed no gross 
abnormalities and a sputum cultures for acid-fast bacilli was 
also negative at the end of eight weeks.  It was noted that 
the veteran never demonstrated active pulmonary tuberculosis 
or other mycobacterial disease.  The veteran further reported 
that he never had any positive cultures, only the positive 
PPD test (of tuberculin).  The veteran denied any history of 
any specific exposure and stated that in approximately 1992, 
he developed night sweats.  After that, he related that he 
had clear sputums and negative yearly chest X-rays.  It was 
noted that the veteran had only received treatment for his 
symptoms on an outpatient basis.  On examination, an X-ray of 
the chest revealed no change since 1994 with no evidence of 
any active disease.  Pulmonary function tests revealed mild 
restriction; however, flows were normal when compared to 
forced vital capacity.  Arterial blood gases were also 
normal.  The veteran was diagnosed as having a history of 
tuberculosis skin testing conversion in 1986 with a year of 
isoniazid treatment for one year, a positive purified protein 
derivative conversion and mild restrictive airway disease 
with normal chest X-ray and normal arterial blood gases. 

In a July 1998 addendum to the 1997 VA examination, James M. 
Cummings M.D., indicated that it was his opinion that the 
expiratory wheezing experienced by the veteran during service 
in November 1991 and on VA examination in January 1993, was a 
manifestation of restrictive lung disease.  

C.  Analysis

The Board finds that the veterans claim for service 
connection for pulmonary tuberculosis is not well grounded.  
In reaching such conclusion, the Board notes that while he 
was found to have a positive PPD test in service, there is no 
current medical evidence demonstrating that the veteran has 
been diagnosed with tuberculosis; the several x-ray reports 
of record are uniformly negative for such a disease.  Without 
any diagnosis of tuberculosis, the special presumptive 
provisions are not for application.  A mere positive PPD test 
(for tuberculin) is not a diagnosis of a disability, and 
therefore the claim for service connection for pulmonary 
tuberculosis is inherently implausible.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The Board would also note that 
the veteran was granted service connection for chronic 
restrictive pulmonary disease in an August 1998 rating 
decision and that symptoms associated with such disability 
can not be used in determining service connection for 
pulmonary tuberculosis.  38 C.F.R. § 4.14 (1998).

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); see Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  In addition, the 
veteran has not submitted any medical opinion or other 
medical evidence which supports his claim for service 
connection for pulmonary tuberculosis, or connects any 
current disability with the inservice findings.  As such, 
claim may not be considered well grounded, and accordingly, 
must be denied. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371; Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

In the absence of competent medical evidence to support the 
veterans claim, this claim must be denied as not well 
grounded.  Since his claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 (there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well-grounded 
claim).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment for tuberculosis would be helpful in 
establishing a well-grounded claim, as well as medical 
opinion linking any current findings with the veterans 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Low Back Disorder

A.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veterans 
claim for an evaluation in excess of 20 percent for a low 
back disability is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence has been obtained 
with respect to the claim and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The service-connected low back 
disability has been evaluated as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under 
that code, a 20 percent evaluation encompasses situations 
where there is moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation is warranted where there is 
evidence of severe limitation of motion of the lumbar spine. 

Another relevant code includes 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that code, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation encompasses 
situations where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaites sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

B.  Factual Background

During a January 1993 VA General Medical examination, it was 
reported that the veteran had been unemployed since May 1992.  
The veteran complained of chronic back pain, in both the mid-
back and in the lower spine.  At times, the veteran related 
that the pain was accompanied by spasms which caused him 
difficulty sleeping at night.  The veteran stated that he had 
aggravation of the pain if he sat in one position for too 
long or if he would stand without moving for very long.  He 
reported that his activity was somewhat limited and that he 
had not made any attempts to do any heavy activity.  The 
veteran related that with lighter activity, such as 
housework, he could only work for about an hour and then he 
would have to stop because of the pain in his back.  The 
veteran also complained of some tingling in the legs which 
was associated with the back pain.  He related that his legs 
would not give out on him.  

On examination in January 1993, the veteran had full range of 
motion of the lower extremities with no evidence of any loss 
of strength, deformity or postural abnormality.  There was, 
however, a mild to moderate spasm in the left lumbar and left 
mid-back area.  The veteran had forward flexion to 35 
degrees, backward extension to 30 degrees, left lateral 
flexion to 21 degrees, right lateral flexion to 22 degrees, 
left rotation to 10 degrees and right rotation to 15 degrees.  
Other than the spasm, there was no other evidence of any pain 
on motion.  The veteran was able to climb the stairs at a 
normal rate with no evidence of any weakness or limp.  There 
was also no evidence of any neurological impairment.  
Straight leg raising was negative, bilaterally, and deep 
tendon reflexes were present, bilaterally.  Specifically, the 
knee and ankle were both 2+ and equal.  There was no weakness 
in the lower extremities and plantar flexion and dorsiflexion 
were equal, bilaterally.  On neurological examination, there 
was no evidence of any loss of motor function or sensory 
loss.  Specifically, in the lower extremities, there was no 
loss of sensation, pin prick, ataxia or loss of coordination.  
An X-ray of the lumbar spine revealed normal lumbar lordosis 
and otherwise normal vertebral alignment.  Disc interspaces 
were preserved and there was no arthritic changes or 
fractured deformities.  Skeletal structures and soft tissues 
were otherwise unremarkable.  The veteran was diagnosed as 
having chronic back pain secondary to previous trauma.

VA progress notes, dating from March to June 1995, reveal 
that the veteran was referred to physical, occupational and 
recreational therapy for chronic mid and low back pain.  On 
examination in June 1995, the veteran indicated that his low 
back pain increased on activity (i.e. rigorous walking).  It 
was noted that the veteran performed odd jobs.  The veteran 
indicated that he would use pillows under his back for more 
comfort and that he slept four hours at night.  It was 
reported that the veteran had been issued a transcutaneous 
electrical nerve stimulation (TENS) unit and that he thought 
it helped alleviate his back pain.  The veteran was reported 
to have been on medication; however, he indicated that it did 
not help alleviate the pain in his back.  The veteran was 
noted to have had paraspinal muscle spasms in the 
interscapula area, and 5/5 strength in his lower extremities.  
The assessment of the examiner was chronic back pain, mid-
thoracic with paraspinal muscle spasm, secondary to early 
degenerative joint disease.  The examiner commented that it 
was unusual for the veteran, who was of young age, to have 
degenerative joint disease and that it could have possibly 
been aggravated by trauma.  

A VA hospitalization report, dating from July to August 1995, 
noted that the veteran had a history of chronic mid-thoracic 
back pain after an injury in 1983.  The veteran stated that 
he had had throbbing thoracic spine pain at all times with 
exacerbation during physical exertion.  The veteran related 
that at times, he would over exert himself when he worked at 
odd jobs.  The veteran reported that his low back pain was 
achy, gnawed at times and would radiate into the back of the 
buttocks, legs and toes, bilaterally.  He also complained of 
a burning sensation to the legs and feet, bilaterally.  The 
veteran denied having any leg weakness or numbness.  On 
examination of the lumbar spine, the veteran had extension 2 
degrees and flexion 2 degrees; otherwise, there was full 
range of motion in all joints.  It was further reported that 
X-rays of the lumbar spine, performed in March 1993, revealed 
good vertebral body height and disc space with no 
abnormalities.   

On neurological examination during hospitalization in 1995, 
Cranial nerves II through XII were intact to detailed 
examination.  The veterans strength was 5/5 in the lower 
extremities, in the distal and proximal muscle groups.  There 
was no evidence of any atrophy or spasticity and coordination 
was within normal limits.  Proprioception was within normal 
limits throughout; however, sensory examination with testing 
of pinprick and soft touch was inconsistent.  For example, 
the veteran seemed to have had decreased sensation to pin 
prick and soft touch throughout the entire foot and then 
several minutes later, he denied having a decrease in 
sensation and thus, it was felt that such findings were 
inconsistent.  Deep tendon reflexes were 2+ throughout and 
Babinskis were negative.  The diagnoses at discharge were 
chronic pain syndrome with possible fibromyalgia component, 
musculoskeletal back pain and mild degenerative changes of 
the thoracic spine.  

During a May 1997 VA spine examination, the veteran continued 
to complain of low back pain which had become progressively 
worse, but was stable with medications.  The veteran was 
noted to have been on medications and to have used a TENS 
unit for his intermittent muscle spasm of the lower back.  
The veteran denied having any neurological symptoms or to 
have used crutches, a brace or a cane.  He had not had any 
surgery on his lumbar spine.  The examiner indicated that the 
veterans lower back pain had minimal affect on his overall 
condition and daily activities.  On examination the lumbar 
spine, the veteran had forward flexion to 95 degrees, 
backward extension to 35 degrees, bilateral flexion to 40 
degrees and bilateral rotation to 35 degrees.  There were no 
neurological deficits, and an X-ray of the lumbar spine 
revealed an essentially normal lower back.  The veteran was 
diagnosed as having a history of mechanical low back pain 
with intermittent muscle spasms which were stable with 
current medications. 

C.  Analysis

In considering the veterans related claim for an increased 
rating, the Board has no reason to dispute his assertion 
relative to experiencing apparently persistent low back pain.  
At the same time, however, the Board is of the view that an 
increased rating for his service-connected low back 
disability is not in order.  In reaching such conclusion, the 
Board is constrained to emphasize that, the extent of lumbar 
motion exhibited by the veteran on the May 1997 VA 
examination, particularly given his ability to flex forward 
to 95 degrees, is clearly representative of overall motion 
which is no more than moderately restricted in accordance 
with the provisions of Diagnostic Code 5292.  Thus, an 
increased evaluation to 40 percent under Code 5292 is not in 
order.  Further, while an increased disability evaluation (to 
40 percent) might still be assigned pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, the 
apparently lone manifestation among the various factors 
contained therein which the veteran is shown to have 
currently is some degenerative arthritis, which is contained 
primarily in the thoracic and not lumbar regions of the 
spine.  There is no showing of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaites sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In light of the foregoing observations, then, the 
Board is of the opinion that the preponderance of the 
evidence is against an increased rating for low back 
disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
restriction in motion involving the lumbar spine, including 
weakened movement, excess fatigability and loss of functional 
ability due to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, while the Board notes that while 
the veteran has complained of persistent back pain and spasms 
for which he has been issued a TENS unit, his disability has 
stabilized with the use of medications.  Again, with the 
exception of mild to moderate spasms, there is no evidence of 
any neurological or sensory deficits on recent VA 
examinations.  In fact, the VA examiner in May 1997 indicated 
that functionally, the veterans lower back pain had a 
minimal affect on the veterans overall condition and daily 
activities.  The foregoing considerations, in the Boards 
view militates persuasively against the existence of 
sufficient disablement, relative to the veterans low back, 
as to warrant the assignment of a higher disability rating 
predicated on 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The 
Board has also given consideration to the above-cited 
provisions of 38 C.F.R. § 4.7.  However, the record does not 
show that the actual manifestations of service-connected 
disablement, relative to the veterans low back, more closely 
approximate those required for a 40 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 
4, Diagnostic Code 5292.

III.  38 C.F.R. § 3.321(b)(1)

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  In this 
case, the Board notes that during a January 1993 VA 
examination, the veteran related that he had been unemployed 
since May 1992.  However, the veteran has not asserted or 
offered any objective evidence that his unemployment was a 
result of his service-connected low back disorder.  In fact, 
recent medical evidence indicates that the veteran has been 
employed in various odd jobs. Nor does the record reflect 
frequent periods of hospitalization for the veterans low 
back disability (records show that the veteran was 
hospitalized on one occasion in 1995).  Hence, the record 
does not present an exceptional case where his currently 
assigned 20 percent evaluation is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the ROs conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for pulmonary tuberculosis 
is denied.

An evaluation in excess of 20 percent for a low back 
disability is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
